DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (Published U.S. Application No. 2015/0017284).           Prakash et al discloses a sweetened composition including beverage comprising Reb M with improved aqueous solubility wherein same also comprises Reb D and catechins (via green tea, Camellia sinensis; e.g. paragraph 579) in a low calorie (paragraph 313) beverage (Abstract; Claims 1-3, 11, 12, 14, 18, 19; paragraphs 2, 21, 43-78; 90, 207, 212, 215, 219, 223-287, 293, 363, 575-624).  Additionally Prakash et al discloses Reb M present in an amount of from 0.1 ppm to about 3000 ppm or 20-500 ppm in a sweetened composition beverage (paragraph 309, 585, claim 19).  Prakash et al also teaches the relative amount of Reb M being about 50% to about 99% and Reb D being about 50% to about 1% (paragraphs 7, 12, 43-78, 90, 111).  As Prakash et al further discloses that the beverage can have between 200 and 500 ppm Reb M and between 10 and 125 ppm Reb D, the total content (b) of Reb D and/or Reb M can be                                                            Double Patenting
4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.        Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10750764. Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass said claims of U.S. Patent No. 10750764.  In particular, said claims of U.S. Patent No. 10750764 differ in the recitation of ranges within respective ranges of said instant claims.  Additionally, the instant claims encompass three embodiments as set forth in said claims of U.S. Patent No. 10750764 and including the recitation of ranges that encompass those respective ranges set forth in said claims of U.S. Patent No. 10750764..
6.       Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/839680.  Although the claims at issue are not identical, they are very similar having the same compounds wherein the range of amounts and ratios of same in the instant claims and said claims of 16/839680 either fall within each other or overlap each other.  It is not seen where such differences in ratios would make for a patentable distinction, and it would have been obvious to one having ordinary skill in the art to have modified said ranges and ratios of the claims of 16/839680 to arrive at same in the instant claims through routine experimentation and tweaking of said values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
February 27, 2021